PUBLISH



              IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT

               _____________________________________

                           No. 97-4802
                      Non-Argument Calendar
               _____________________________________

                 D. C. Docket No. 96-1730-CV-DLG



ELENA BROUWER, on behalf of herself
and all others similarly situated,

                                      Plaintiff-Appellant,

ALEJANDRO RODRIGUEZ,

                                      Plaintiff,

     versus

METROPOLITAN DADE COUNTY, a
political subdivision of the State
of Florida,

                                      Defendant-Appellee.

               ______________________________________

          Appeal from the United States District Court
              for the Southern District of Florida
               _______________________________________
                        (April 20, 1998)


Before ANDERSON, EDMONDSON and DUBINA, Circuit Judges.


PER CURIAM:

     Plaintiff appeals from the district court’s order granting

Defendant’s motion to dismiss. We conclude that the district court
properly granted the motion and affirm.



                             Background



     Plaintiff Elena Brouwer was summoned for jury service in Dade

County, Florida, for two days. She was paid nothing for her service.

As a result, Plaintiff filed a complaint against Defendant Metropolitan

Dade County claiming that, under the Fair Labor Standards Act

(FLSA), 29 U.S.C. § 201 et seq., she is entitled to be paid minimum

wage ($4.25/hour) and overtime ($6.37/hour) for her services. Plaintiff

filed this action on behalf of herself and all other similarly situated

jurors: Dade County jurors who received no compensation or

compensation less than minimum wage.

     Defendant filed a motion to dismiss arguing that no

employer/employee relationship existed to subject jury service to the

provisions of the FLSA. The district court granted the motion after

concluding that jurors were not covered by the FLSA: they are not

                                  2
“employees” of the county under the FLSA. Plaintiff appeals the

district court’s decision.



                             Discussion



     We review a district court's grant of a motion to dismiss de

novo. See McKusick v. City of Melbourne, Fla., 96 F.3d 478, 482

(11th Cir. 1996). In doing so, we view the facts in the light most

favorable to the Plaintiff. See Welch v. Laney, 57 F.3d 1004,

1008 (11th Cir. 1995).       In addition, the determination of

employment status under the FLSA is a question of law. See

Villarreal v. Woodham, 113 F.3d 202, 205 (11th Cir. 1997).

     That Dade County falls within the FLSA’s definition of

“employer” is undisputed.        See 29 U.S.C. § 203(d).     The

question in this case is whether the relationship between

Plaintiff and Dade County was an employment relationship.1

     1
      Congress’s intent seems to be that jurors would not be
                                 3
Although the scope of coverage under the


FLSA    is    broad,    the        Supreme    Court      has


cautioned       that     the       Act’s   coverage      has


limits.      See Tony & Susan Alamo Found. v.


Secretary of Labor, 105 S.Ct. 1953, 1958 (1985).




    To determine whether an employment


relationship         existed,        we    look   at     the


“economic reality” of all the circumstances.




considered employees under the FLSA. Like state employees,
federal employees are protected by the FLSA. But, a separate
statute, 28 U.S.C. § 1871(b)(1), provides for the compensation
of federal jurors; and, more important, the compensation for
federal jurors is less than minimum wage.
                               4
See Goldberg v. Whitaker House Coop., Inc., 81


S.Ct. 933, 936 (1961); Aimable v. Long & Scott


Farms,      20     F.3d   434,     439    (11th   Cir.   1994).


Plaintiff argued to the district court that


the test established in Welch v. Laney, 57

                                   2
F.3d at 1011, should apply.            But as the district


court explained, the factors in Welch were


used to determine who, among many, was




    2
     On appeal, Plaintiff argues that the analysis in Antenor v.
Osnel, 88 F.3d 925 (11th Cir. 1996), should apply to this case.
But the factors used in Antenor specifically apply to
determining whether a farmworker is jointly employed by two
or more produce growers. See Antenor, 88 F.3d at 932.
Antenor involved no question about whether an activity was
employment at all, but involved a decision on who, among
many, was the employer.
                               5
the plaintiff’s employer -- not whether an

                                                             3
employment relationship existed at all.


    “Jury service is a duty as well as a


privilege of citizenship; it is a duty that


cannot         be     shirked        on      a     plea      of


inconvenience              or       decreased      earning


power.”      Thiel v. Southern Pac. Co., 66 S.Ct.


984, 987 (1946). This duty and privilege does


not amount to employment. See generally


    3
      Even using the factors set out in Welch, Plaintiff probably
loses. The factors of whether the employer exerted control
over the employee and whether the employer had the power to
hire and to fire lead to the conclusion that Plaintiff was not
employed by Dade County. Dade County could not hire or fire
Plaintiff as a juror and could not exert much control over
Plaintiff in how she performed the duty of juror.
                                6
North Carolina v. Setzer, 256 S.E.2d 485,


488 (N.C. App. 1979) (“[J]ury duty is not a


form of employment . . . .”).


   We       see    the    relationship     between


Plaintiff (and those similarly situated) and


Dade County as the district court did.               The


district      court        described     the    true


relationship of jurors to the county:


   Jurors         are    completely    different
   from state [or county] employees.
   Jurors          do     not     apply        for
   employment,            but   are    randomly
   selected       from    voter   registration
   lists.    Jurors are not interviewed
   to determine who is better qualified
                            7
   for a position; the State summons
   all available persons who meet the
   basic requirements . . . . Jurors do
   not voluntarily tender their labor
   to the state, but are compelled to
   serve.     Jurors    are        not     paid    a
   salary,    rather        they    receive        a
   statutorily         mandated              sum
   regardless of the number of hours
   worked.    Jurors are not eligible for
   employment benefits, do not accrue
   vacation time, annual or sick leave
   and do not qualify for health or life
   insurance.    The state does not have
   the power to fire jurors for poor
   performance, but must accept their
   verdict.     In    short,       there    is    no
   indicia      of     an      employment
   relationship      between       state     court
   jurors and Dade County.


District Court Order at 7-8; see generally


                        8
Johns v. Stewart, 57 F.3d 1544, 1558-59 (10th


Cir. 1995) (using similar considerations


such as lack of application by plaintiff for


employment, lack of sick or annual leave,


no   job   security,   no     Social   Security   or


pension     benefits).       We   agree   with    the


district     court’s         analysis     of      the


circumstances.                No       employment


relationship existed in this case; and, thus,


Plaintiff is entitled to no minimum wage


under the FLSA.


     AFFIRMED.
                         9
10